Title: To George Washington from Gouverneur Morris, 19 December 1795
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            London 19 Decr 1795
          
          I have had it several Times in my Mind to write to you since my Arrival in this City but Something or other has always happened to prevent it. I might have told you near a Month ago that Mr Liston the British Minister at Constantinople is appointed to represent this Court in America. Speaking with Ld Grenville on the Subject the other Day he said “Your Friend Woranzow is very angry that I have taken Liston from Constantinople he won’t understand that it is more important for us to have an able Minister in America than at the Porte.” It is true that Woranzow is vexed for he tells me that Liston managed Matters extremely well and is one of the very few good diplomatic Characters which this Country possesses. When I first saw Mr Adams (understanding that he was empowered to negotiate with this Court during Mr Pinkney’s Absence) I offerd him any Assistance which I could give but to my great Surprize he told me that he was here merely as a private Individual. A Day or two afterwards Ld Grenville gave me very different Information and then in Conversation after stating what I conceivd to be the true Policy of Great Britain respecting the West India Islands and their commercial Intercourse with us (in which he agreed and said he had treated on that very Ground) I observd that the Difference might I thought be settled on very simple Ground viz. after limiting the Size of the Vessels to state a Maximum of Duty on the Export of their Productions in our Bottoms the Precise Rate to be fixed from Time to Time by the King. He was struck with the Idea and thought that “Something might be made out of it.” Let me not forget to mention (tho it comes in here rather

crosswise) that nothing will so strongly affect the Government of this Country as the View of an American Navy tho in Embrio wherefore I do most ardently desire that Something may be done this Session towards it’s Establishment. And I do flatter myself that in the present Temper of America Any Taxes for that Object would be chearfully borne. In a Republican Government the Friends to the Country must watch for favorable Moments to get those Things done which are needful for the public Weal. A strange Story has been handed about here of a Conspiracy in America between the french Minister and others I presume that it arose from the Affair of Mr Randolph which Ld G. related to me as also the additional Hints communicated by him to Mr Jay for your Use. I feel myself bound to communicate to you a Circumstance which has some Relation to the same Object. Shortly after my Successor arrivd in Paris (viz. two or at most three Days) a Person who was in the Habit of telling me what past calld and began a Conversation by saying “this new Minister you have sent us will never do here.” Why? “He is either a Blockhead himself or thinks that we are so” I can’t suppose either to be the Case and as I know him to be strongly attach’d to your Revolution I should think he would succeed very well. “No it is impossible: only think of a Mans throwing himself into the Arms of the first Persons he met with on his Arrival and telling them he had no doubt but that if they would do what was proper here he & his Friends in America could turn out Washington. If he meant to deceive us the Artifice was too gross and if he was in earnest that Circumstance proves him to be unworthy of our Confidence. Besides he made this Declaration to People who tho they stand high at present must soon loose Ground for Reasons I have already communicated.” I cannot beleive the Fact. “You may rely on it ’tis true I did not hear him nor have I yet seen him but it was mention’d to me by one of those to whom he spoke immediately after it had passed and I have taken the earliest opportunity to inform you of it.” He then told me other Parts of the Conversation of him and of his Secretary particularly the latter, which ran Counter to the Views of the ruling Party altho intend[e]d to flatter them. I own that notwithstanding the clear and direct Manner in which this was stated I did not beleive it but concluded my Informant to have been deceivd I took however the earliest opportunity

to apprize Mr Munroe that he was mistaken as to the Temper and Views of those in Power and to desire he would recommend Caution to Mr Skipwith leaving him to take to himself as much of the Recommendation as he should think proper. I shall add nothing on this Chapter except my fervent Wish and earnest Exhortation that you do by no means resign. You cannot conceive how important it is to our foreign Concerns that you should hold your Seat. I dare say you must see every Day that it is essential to our dearest domestic Interests. So God grant you Health and inspire you with the Determination to exercise that Firmness and Decision of Character with which his divine Providence has endowed you.
          I find this will be but a desultory Letter tho I think you will glean something from it. You will have seen that Monsieur de Puisaye is arrested by the Royalists of the Western Coast of France. If it was not from Treason it was certainly thro great Incapacity that he caused the Failure of the Quiberon Expedition. It was indeed too feeble but the Plan was his own and tho I think the Ministers here confided in him too much that does not lessen his Responsibility. I am persuaded that great Efforts would have been made from hence in that Quarter and probably with Effect but the wild thundering Manifesto of the new french King rendered it impossible to stand forth in his Favor. Hence a Change of System became unavoidable and administration had Reason to congratulate themselves that they had gone no farther. The bringing back to the Vendée that victorious Army which had dictated Terms of Peace to feeble Spain obliged the Royalists to disperse & conceal themselves but late Transactions on the german Frontier having oblig’d the french Government to reinforce their Armies and send to that Effect the Troops which overawed Paris those in the Vendée are it seems to replace them and so the disaffected begin again to hold up their Heads. It has not escapd your Penetration that France is now a military Government and of Course still in the strait Road to single Despotism should she obtain Peace with the allied Powers: but there seems at present to be a very wide Distance between her Expectations and theirs. She doubtless is exhausted but what convulsive Struggles she may still make seems uncertain. In my opinion not much. Austria is also much weakned in her Finances.

But this Country is still fresh as a youthful Bridegroom of which Nothing can afford a clearer Proof than the present Complaints among one Party of the Monied Men that they had not permission to supply the Minister with 18 Millions at [£]4.13.6 perCent Interest. This new Loan bears above ten perCent Advance in the market altho there is no Covenant on the Part of Government not to open a new one. Indeed it is expected that a considerable Sum will be borrowed for the Emperor and so high is the Spirit of the People upon the late Successes of the Austrian Armies that he may have just as much as he chuses to ask for. It is on the Ground of these superior Resources that the well inform’d here expect his Majesty’s Ministers will be able to dictate their own Terms to France. This could not be done should that Country come forward and offer now to retire from Holland and Flanders which by & bye they will be forced to do: for even at present Nothing will I beleive prevent Marshal Clairfayt from attempting (at least) to march into the low Countries but the well grounded Doubt whether he could seasonably collect the needful Magazines for the Subsistence of his Army. It is expected every Moment here that an Express will arrive to announce the Capture of Trincomale and the valuable Island of Ceylon. In short if Holland be not speedily restor’d to the Stadtholder Great Britain will soon possess all of the Dutch Possessions in India which she may think it worth while to take. As to St Domingo the Elements have hitherto fought in favor of the french and detaind here the immense Armament fitted out against it. Not less than twenty five thousand effective Men! Let the Success be what it may the Effort is wonderful. I have already assigned a sufficient Reason why I say nothing on the subordinate Questions depending between this Country and us neither will I say a Word about Mr Pinkney’s Treaty with Spain which you will doubtless receive before this Letter reaches you. But I will drop one Hint upon a great leading Point viz. the Right of neutral Powers to trade with the West India Colonies of a beligerent Power upon a Permission given by such Power during the War. I will not discuss this as a Question of Law neither would I ever in any Situation attempt to support what I conceivd to be unjust. Yet as a Statesman I will venture to say that this Government is contending now for the ⟨ve⟩ry Point which it is our Interest to establish and which ⟨w⟩ould form our main Reliance should we be engaged in ⟨a⟩ny

War against those who have such Colonies. Adieu my dear Sir I am ever and most truly yours
          
            Gouvr Morris
          
        